Citation Nr: 0807820	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-33 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for numbness of the 
hands and fingers.

3.  Entitlement to service connection for arthritis of the 
cervical spine.

4.  Entitlement to service connection for a perforated left 
tympanic membrane.

5.  Entitlement to service connection for colon cancer.

6.  Entitlement to service connection for a bilateral knee 
disability, including genu recurvatum.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty March 1966 to June 1969, 
and from July 1971 to June 1975.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from February 2004, February 2005, May 2005, and July 
2006 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  

As set forth in more detail below, a remand is required with 
respect to the issues of service connection for numbness of 
the hands and fingers and a bilateral knee disability.  These 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The most probative evidence indicates that the veteran 
does not currently have PTSD.

2.  Arthritis of the cervical spine was not clinically 
evident during the veteran's active service or for many years 
thereafter and the record contains no indication that the 
veteran's current arthritis of the cervical spine is causally 
related to his active service, any incident therein, or any 
service-connected disability.

3.  A perforated left tympanic membrane was not clinically 
evident during the veteran's active service and the record 
contains no indication that the veteran currently has a 
perforated left tympanic membrane.  

4.  Colon cancer was not clinically evident during the 
veteran's active service or for many years thereafter and the 
record contains no indication that the veteran's post-service 
colon cancer is causally related to his active service, any 
incident therein, or any service-connected disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Arthritis of the cervical spine was not incurred in 
active service, may not be presumed to have been incurred in 
service, and is not causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007)..

3.  A perforated left tympanic membrane was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).

4.  Colon cancer was not incurred in active service, nor may 
it be presumed to have been incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007)..




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in September 2003 and August 2004 letters 
issued prior to the initial decisions on the claims, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete a claim of service connection, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  The letters also 
advised the veteran to submit or identify any additional 
information that he felt would support his claims.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice or 
otherwise affected the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  In that regard, the Board notes that for the 
disabilities at issue in this case, service connection has 
been denied.  Thus, any failure to advise the veteran of the 
effective date and initial rating elements is harmless error.  
In any event, the Board notes that in March 2006, the RO sent 
the veteran a letter for the express purpose of notifying him 
of the additional Dingess/Hartman elements.  The RO 
reconsidered the claims, as evidenced by the February 2007 
Supplemental Statement of the Case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Neither the veteran nor his representative 
has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional available post-service VA or 
private clinical records pertaining to his claims.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2007).  

The veteran has also been afforded a VA audiology examination 
and a VA psychiatric examination in connection with his 
claims.  38 C.F.R. § 3.159(c)(4) (2007).  The Board finds 
that the reports of these examinations provide the necessary 
medical opinions.  

Although the veteran has not been afforded a VA medical 
examination in connection with his claims of service 
connection for arthritis of the cervical spine and colon 
cancer, the Board concludes that one is not necessary.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).

An examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; or has a presumptive 
disease or symptoms of such a disease manifesting during an 
applicable presumptive period; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service; but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).

In this case, neither arthritis of the cervical spine nor 
colon cancer was present during service or for many years 
thereafter.  Arthritis of the cervical spine was not 
diagnosed until June 2004, approximately 29 years after 
service.  Colon cancer was not diagnosed until June 2003, 
approximately 28 years after service.  Moreover, the record 
on appeal contains no indication that the current cervical 
spine arthritis or colon cancer are causally related to the 
veteran's active service or any service-connected disability.  
Lacking such evidence, the Board finds that a medical 
examination or opinion is not warranted under 38 C.F.R. § 
3.159(c)(4) (2007).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the veteran nor his 
representative has argued otherwise.  


Background

Service medical records pertaining to the veteran's first 
period of active duty are negative for pertinent complaints 
or abnormalities.  At his June 1969 military separation 
medical examination, no abnormalities of the ears, neck, or 
rectum were identified.  Additionally, clinical evaluation 
revealed no musculoskeletal or psychiatric abnormalities.  

Service medical records pertaining to the veteran's second 
period of active service show that in April 1974, the veteran 
sought treatment for water in his left ear after swimming.  
Examination showed a small amount of ear wax and a slight 
abrasion.  In May 1974, the veteran sought treatment for 
tinnitus and pain in the right ear after swimming.  
Examination showed that the membranes were intact.  There was 
a build up of cerumen, but no signs of infection.  No other 
abnormalities of the tympanic membranes were noted.  The 
impression was cerumen build up.  

In March 1974, the veteran noticed a mass in his left 
anterior cervical area while shaving.  A biopsy was performed 
in November 1974 and revealed metastatic papillary thyroid 
carcinoma.  In January 1975, the veteran underwent a total 
thyroidectomy with excision of metastatic masses in the left 
anterior cervical triangle and substernal areas.  Post-
operatively, the veteran experienced some numbness and 
tingling in the fingers and was diagnosed as having 
hypocalcemia.  His post-operative course was otherwise 
relatively unremarkable.  A Medical Board determined that the 
veteran was unfit for further service due to residuals of 
thyroid cancer, including hypocalcemia, hyperuricemia, and 
hypothyroidism.

At his April 1975 military separation medical examination, 
the veteran's ears, eardrums, neck, anus and rectum, and 
upper and lower extremities were normal.  Additionally, 
clinical evaluation revealed no psychiatric, musculoskeletal, 
or neurologic abnormalities.  

In June 1975, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
residuals of thyroid cancer.  In connection with his claim, 
the veteran underwent VA medical examination in August 1975.  
He reported that he continued to take thyroid medication and 
had a tendency for cramps in his fingers, toes, and mouth.  
Drinking milk and taking calcium tablets relieved these 
symptoms.  He denied pains in his neck or other joint 
symptoms.  His eardrums were noted to be occluded by cerumen, 
but no other abnormalities were noted.  Examination of the 
musculoskeletal system, genitourinary system, and digestive 
system was normal.  Neurological examination was also normal.  
There were no motor defects and the veteran had good 
sensation.  He denied pins and needles sensations in his 
fingers and hands.  The examiner also indicated that the 
veteran had no psychiatric difficulties.  The diagnoses 
included post-operative thyroidectomy for carcinoma with no 
apparent residuals, hypocalcemia not found at this 
examination.

In a November 1975 rating decision, the RO granted service 
connection for carcinoma of the thyroid and assigned an 
initial 100 percent rating.

In March 1976, the veteran again underwent VA medical 
examination to determine the current severity of his service-
connected thyroid disability.  On examination, his ears were 
again determined to be normal.  There were no genitourinary, 
musculoskeletal, neurologic, or psychiatric abnormalities 
found.  A May 1979 VA medical examination report is similarly 
negative for complaints or findings of a psychiatric 
disorder, arthritis of the cervical spine, a left perforated 
tympanic membrane, or colon cancer.  

In a May 1979 rating decision, the RO decreased the rating 
for the veteran's service-connected residuals of a 
thyroidectomy for carcinoma to 10 percent, effective August 
1, 1979.  

In February 1984, the veteran submitted a claim for an 
increased rating for his service-connected residuals of a 
thyroidectomy.  Medical records received in connection with 
the claim include VA and private clinical records, dated from 
August 1975 to February 1984.  These records are entirely 
negative for notations of a psychiatric disability, including 
PTSD, cervical spine arthritis, a perforated left tympanic 
membrane, or colon cancer.  In a June 1984 rating decision, 
the RO confirmed and continued the 10 percent rating for the 
veteran's service connected residuals of a thyroidectomy.  

In August 1996, the veteran submitted a claim of service 
connection for thyroid cancer, secondary to exposure to Agent 
Orange.  In support of his claim, he submitted the report of 
a March 1977 examination conducted in connection with his 
placement on the Temporary Disability Retirement List (TDRL).  
The examination report noted that the veteran had undergone a 
total thyroidectomy for carcinoma in January 1975.  Current 
examination revealed no pertinent complaints or 
abnormalities, but for a perforation of the left tympanic 
membrane with scarring.  Otherwise, the neck was supple, with 
no findings of arthritis of the cervical spine.  The rectum 
was normal and no psychiatric abnormalities were identified.  
In a September 1996 letter, the RO advised the veteran that 
service connection was already in effect for residuals of 
thyroid cancer and that if he wished to seek an increased 
rating, he should advise the RO.  The veteran did not 
respond.

In March 2002, the veteran submitted a claim of service 
connection for diabetes mellitus.  Medical evidence received 
in connection with the claim included VA clinical records 
dated from January 2001 to April 2002, showing treatment for 
several conditions, including diabetes, hypothyroidism, and 
hypocalcemia.  In August 2001, the veteran indicated that he 
had undergone a colonoscopy at a private facility earlier 
that year and had been diagnosed as having polyps.  These VA 
clinical records are negative for notations of a psychiatric 
disorder, including PTSD, arthritis of the cervical spine, a 
perforated left tympanic membrane, or colon cancer.  In a 
December 2002 rating decision, the RO granted service 
connection for diabetes mellitus and assigned an initial 20 
percent rating.  

In June 2003, the veteran submitted a claim of service 
connection for colon cancer.  In support of his claim, the RO 
obtained VA clinical records showing that the veteran had 
been diagnosed as having mucinous adenocarcinoma of the 
ascending colon and had undergone a right hemicolectomy in 
July 2003.  

In July 2004, the veteran submitted a claim of service 
connection for arthritis of the cervical spine, secondary to 
his service-connected thyroidectomy.  He also claimed 
entitlement to service connection for a perforation of the 
left tympanic membrane with hearing loss.  In support of his 
claim, the RO received VA clinical records showing that in 
June 2004, the veteran sought treatment for positional neck 
pain for the past two weeks.  X-ray studies showed minimal 
degenerative changes in the cervical spine.  

In July 2004, the veteran submitted a claim of service 
connection for PTSD.  In an August 2004 statement, the 
veteran outlined his stressors.  He indicated that a 
battalion scout had taken his place on patrol and had been 
killed in action.  He also indicated that a fellow marine was 
found under a blanket wounded after a mortar attack.  

The veteran underwent VA medical examination in March 2005, 
at which he indicated that he had served as a light weapons 
infantryman in Vietnam and had been exposed to acoustic 
trauma.  The veteran denied perceiving a hearing problem, but 
reported bilateral tinnitus.  He also reported a history of a 
perforated eardrum, although no current abnormalities of the 
tympanic membranes were identified on examination.  
Audiometric testing showed a mild to moderate sensorineural 
hearing loss in both ears.  In a May 2005 addendum, a VA 
medical examiner reviewed the veteran's claims folder and 
concluded that the veteran's hearing loss and tinnitus were 
related to service.  The examiner indicated that no other 
factors appeared to be contributors.  

In a February 2005 rating decision, the RO granted service 
connection for, inter alia, tinnitus and hearing loss.  The 
RO denied service connection for a perforated left tympanic 
membrane, finding that the record contained no evidence that 
the veteran currently had a perforated left tympanic 
membrane.  The veteran appealed the RO's decision, claiming 
that "my injury of the perforated left tympanic membrane 
which is clearly in my medical records from the service."  
See February 2005 notice of disagreement.  

In a March 2006 statement, the veteran indicated that he was 
not under treatment for PTSD, but that he believed he had had 
some decrease in work efficiency.  He also indicated that 
loud noises and people caused him anxiety.  

In August 2006, the veteran underwent VA psychiatric 
examination at which he reported that he served in Vietnam 
from August 1966 to October 1967 as a light weapons 
infantryman.  He endorsed combat experiences such as 
receiving incoming fire, fire fights, ambushes, and exposure 
to the death of others.  The examiner noted that the veteran 
had been awarded a Combat Action Ribbon.  When asked to 
describe specific combat incidents, the veteran stated that 
while he was stationed in the mountains, he was pulled off a 
convoy and another soldier took his place.  He indicated that 
the soldier was later killed on this mission.  Additionally, 
he described an incident in which he was instructed to carry 
an elderly Vietnamese gentleman outside of his hut.  He 
indicated that he had feelings of sadness related to this 
incident, as the gentleman did not want to leave his hut.  
Finally, the veteran described feeling fearful when receiving 
incoming rounds.  With respect to his current symptoms, the 
veteran indicated that he experienced unpleasant memories of 
his Vietnam experiences and an increased startle response.  
He did not endorse additional symptoms, such as avoidance 
symptoms, reexperiencing symptoms, nightmares, panic attacks, 
or depressive episodes.  He denied ever having received 
mental health services or psychiatric medications.  After 
examining the veteran and reviewing his claims folder, the 
examiner concluded that the veteran did not have PTSD.  

Additional VA clinical records, dated to August 2006, show 
continued treatment for several disabilities.  These records 
are negative for complaints or findings of a perforated left 
tympanic membrane or of PTSD.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis or 
malignant tumors, may be also be established on a presumptive 
basis by showing that such a disease manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, when a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice- connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation).  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


PTSD

In addition to the criteria set forth above, service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV)); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressors occurred.  38 C.F.R. § 
3.304(f) (2007); Anglin v. West, 11 Vet. App. 361, 367 
(1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the veteran was 
engaged in combat with the enemy.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

In this case, the veteran is the recipient of a Combat Action 
Ribbon.  Thus, his statements regarding his combat stressors 
are accepted as conclusive as to their actual occurrence.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also VA 
O.G.C. Prec. Op. No. 12-99 (Oct. 18, 1999) (published in 65 
Fed. Reg. 6,257 (2000). 

However, experiencing stressors during service is not enough 
to award service connection for PTSD.  Rather, service 
connection for PTSD requires medical evidence of a current 
diagnosis of PTSD.  The Board has carefully reviewed the 
record in this case, which contains medical evidence spanning 
more than 40 years.  Without exception, this medical evidence 
is entirely negative for any indication that the veteran 
currently has PTSD.  Indeed, the veteran was examined by a VA 
psychologist in August 2006 for the express purpose of 
determining whether he had PTSD.  After examining the veteran 
and reviewing his claims folder, she concluded that a 
diagnosis of PTSD is not warranted.  

Where the evidence fails to show a current diagnosis of PTSD, 
service connection for PTSD must be denied.  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  In 
other words, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a current disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the most 
probative evidence shows that the veteran does not currently 
have PTSD, service connection for that disability is not 
warranted.

The Board has considered the veteran's assertions that he 
currently has decreased work efficiency and that people make 
him anxious.  However, he is not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis of 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the veteran's own statements are not 
probative evidence that he has PTSD.

For the reasons and bases discussed above, the Board 
concludes that the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD.  See 
Gilbert, 1 Vet. App. at 54.


Arthritis of the cervical spine

The veteran seeks service connection for arthritis of the 
cervical spine.  He contends that he developed arthritis as a 
result of the surgery to remove his thyroid.  

The Board notes that although the service medical records 
document that the veteran underwent surgical removal of the 
thyroid in January 1975, such records do not document 
involvement or injury to the cervical spine.  Moreover, the 
service medical records are otherwise negative for complaints 
or findings of a cervical spine injury.  Finally, arthritis 
of the cervical spine was not clinically evident during 
service.  In fact, at his April 1975 military separation 
medical examination, the veteran's neck was found to be 
normal, with no musculoskeletal abnormalities.  

Similarly, the record on appeal is entirely negative for any 
medical evidence of a diagnosis of arthritis of the cervical 
spine within one year of service separation or, indeed, for 
many years thereafter.  For example, the veteran underwent VA 
medical examination in August 1975.  He denied pains in his 
neck and examination of the musculoskeletal system was 
normal.  VA examinations conducted in March 1976 and May 1979 
were similarly negative for complaints or findings pertaining 
to the cervical spine.  

The Board notes that arthritis of the cervical spine was not 
identified until June 2004, approximately 29 years after 
service separation.  The veteran has not contended otherwise.

The Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran contracted arthritis of the cervical spine in 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of complaints, 
symptoms, or findings of arthritis of the cervical spine in 
service or for years after the period of active duty is 
itself evidence which tends to show that such disabilities 
did not have their onset in service or for many years 
thereafter.

The Board further notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380- 
81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  In summary, the Board finds that 
the most probative evidence of record establishes that 
arthritis of the cervical spine was not present during 
service or for many years thereafter.  Again, the veteran 
does not contend otherwise.

In that regard, the Board notes that service connection may 
be established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309(a).  Arthritis can be service-connected on such 
a basis if such diseases are manifested to a degree of 10 
percent or more within one year from the date of separation 
from service.  However, as delineated above, the first 
clinical showing of arthritis of the cervical spine was not 
until many years after the veteran's discharge from service.  
Thus, service connection for arthritis of the cervical spine 
may not be presumed.

Although the record shows that arthritis of the cervical 
spine was not diagnosed in service, within the first post-
service year, or for many years thereafter, as set forth 
above, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Thus, if there is 
a causal connection between the current condition and 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).  In this case, however, 
the record on appeal contains no indication that the 
veteran's current arthritis of the cervical spine is causally 
related  to his active service or any incident therein.  
Similarly, the record contains no indication that the 
veteran's arthritis of the cervical spine is causally related  
to or aggravated by any of his service-connected 
disabilities, including residuals of a thyroidectomy.  38 
C.F.R. § 3.310(a).  

In summary, the Board finds that arthritis of the cervical 
spine was not present during service or for years thereafter 
and the record contains no indication that his current 
arthritis of the cervical spine is causally related to his 
active service, any incident therein, or any service-
connected disability.  For the reasons and bases discussed 
above, the Board has concluded that the negative evidence in 
this case outweighs the evidence in favor of the veteran's 
claims.  The Board therefore concludes that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for arthritis of the cervical spine.  The 
benefit sought on appeal is accordingly denied.  See Gilbert, 
1 Vet. App. at 54.


Perforated left tympanic membrane

The veteran claims entitlement to service connection for a 
perforated left tympanic membrane.  

Essentially, in order to establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, the Board has carefully reviewed the record, 
but finds no indication that the veteran sustained a 
perforation of the left tympanic membrane during active 
service.  In fact, as described above, his tympanic membranes 
were repeatedly noted to be intact during service.  
Additionally, at his April 1975 military separation medical 
examination, the veteran's ears and eardrums were described 
as normal.  There were no findings of a perforated left 
tympanic membrane.  In light of these facts, the Board finds 
that the veteran did not sustain a perforated left tympanic 
membrane during service.  

The Board has considered the March 1977 TDRL examination 
report noting a perforated left tympanic membrane.  However, 
such a finding was recorded nearly two years after the 
veteran's separation from active service.  

In any event, the Board notes that the record on appeal is 
entirely negative for any indication that the veteran 
currently has a perforated left tympanic membrane.  Again, it 
is now well-settled that in order to be considered for 
service connection, a claimant must first have the disability 
for which service connection is sought.  In this case, absent 
competent evidence of a current diagnosis of a perforated 
left tympanic membrane, service connection for that 
disability is not warranted.

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim of service connection for a 
perforated left tympanic membrane.  The benefit of the doubt 
doctrine is not for application where the clear weight of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
54.


Colon cancer

The veteran also seeks service connection for colon cancer.  
He has submitted no argument in connection with this claim 
and the basis for his contentions is unclear.  

After carefully reviewing the record, the Board can find no 
basis upon which to award service connection for colon 
cancer.

As set forth above, the veteran's service medical records are 
entirely negative for complaints or findings of colon cancer.  
Additionally, colon cancer was not manifest to a compensable 
degree within one year of service separation.  In fact, colon 
cancer was not diagnosed until June 2003, approximately 28 
years after the veteran's separation from service.  

The Board further notes that the record on appeal contain no 
indication that the veteran's colon cancer is causally 
related to his active service, any incident therein, or any 
service-connected disability.  Indeed, the veteran has not 
contended otherwise.  

In summary, the Board finds that lacking any probative 
evidence of colon cancer in service or for many years 
thereafter, or of a link between the veteran's post-service 
colon cancer and his active service, any incident therein, or 
any service- connected disability, service connection for 
colon cancer is not warranted.  For the reasons discussed 
above, the preponderance of the evidence is against the claim 
of service connection for colon cancer.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for arthritis of the 
cervical spine is denied.

Entitlement to service connection for a perforated left 
tympanic membrane is denied.

Entitlement to service connection for colon cancer is denied.


REMAND

The veteran also seeks service connection for a bilateral 
knee disability, including genu recurvatum.  He claims that 
as a result of his service-connected residuals of a 
thyroidectomy, he developed hypocalcemia which caused his 
knee joints to degenerate, resulting in his current bilateral 
knee disability.  Alternatively, the veteran claims that the 
removal of his thyroid in service caused him to gain weight, 
putting strain on his knees.  

In this case, the veteran was afforded a VA medical 
examination in February 2004, at which the examiner concluded 
that it was less likely than not that the veteran's current 
knee disability was related to his service-connected diabetes 
mellitus.  The examiner, however, did not further comment on 
the etiology of the veteran's knee disabilities.  Given the 
evidence of record, the Board finds that a VA medical 
examination is necessary to clarify the relationship, if any, 
between the veteran's service-connected residuals of a 
thyroidectomy and his current bilateral knee disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when there is competent 
evidence of a current disability and an indication that the 
disability may be associated with another service-connected 
disability).

The veteran also seeks service connection for numbness of the 
hands and fingers.  In March 2005, he underwent a VA medical 
examination in connection with his claim.  The examiner 
concluded that the veteran's numbness and tingling in the 
hands was less likely than not secondary to his service-
connected thyroidectomy.  However, she did not comment on the 
relationship, if any, to the veteran's active service.  In 
that regard, the Board notes that service medical records 
document complaints of numbness and tingling in the fingers 
and the veteran was diagnosed as having hypocalcemia.  The 
post-service medical records are unclear as to whether the 
veteran's hypocalcemia has persisted.  Because the medical 
issues related to the veteran's claimed numbness in the hands 
and fingers remain unclear, a medical examination is 
necessary.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the etiology of his current 
bilateral knee disability and any 
disability manifested by numbness and 
tingling in the hands and fingers.  The 
claims folder should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not that his current bilateral knee 
disability and any disability manifested 
by numbness and tingling in the hands and 
fingers is causally related to the 
veteran's active service or any service-
connected disability, including residuals 
of a thyroidectomy.  The term "at least 
as likely as not" does not mean within 
the realm of medical possibility, but 
rather that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


